Citation Nr: 1418587	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-11 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.  

2.  Entitlement to service connection for erectile dysfunction or sexual dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for ischemic heart disease, claimed as congestive heart failure, to include as due to herbicide exposure.  

4.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.  

5.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.  

This matter comes before the Board of Veterans'Appeals (Board) on appeal from rating decisions dated in August 2007, February 2009, October 2009, and March 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that the Veteran requested in his VA Form 9, Substantive Appeal, dated in April 2009, that a Board hearing be scheduled at the RO concerning his claim for service connection for the residuals of a neck injury.  In November 2012, the Veteran notified VA that he no longer wanted a Board hearing scheduled for any of his claims on appeal.  As the record contains no requests for a Board hearing to be rescheduled, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

The Board has reviewed the claims file and the Virtual VA electronic file.  

The issues of service connection for erectile dysfunction or sexual dysfunction, to include as secondary to PTSD, an initial rating in excess of 50 percent for PTSD, an initial compensable rating for bilateral hearing loss, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required on his part.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's residuals of a neck injury, currently diagnosed as chronic neck strain with cervical degenerative disc disease, are etiologically related to the Veteran's period of active service, or to any incidents therein.  

2.  The Veteran served in Vietnam; by virtue of this service it is presumed under VA law and regulations that he sustained exposure to herbicides, such as Agent Orange.  

3.  The evidence of record does not indicate that a heart disorder, to include as due to herbicide exposure, currently diagnosed as idiopathic cardiomyopathy with a history of congestive heart failure, is etiologically related to the Veteran's period of active service or to any incidents therein; nor may it be presumed so.  Ischemic heart disease has not been diagnosed


CONCLUSIONS OF LAW

1.  Residuals of a neck injury, currently diagnosed as chronic neck strain with cervical degenerative disc disease, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  

2.  Ischemic heart disease and congestive heart failure, to include as due to herbicide exposure, currently diagnosed as idiopathic cardiomyopathy with a history of congestive heart failure, were not incurred in or aggravated by active service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2005, March 2006, November 2010, and March 2012, of the criteria for establishing service connection for residuals of a neck injury and for ischemic heart disease, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in the March 2006 and March 2012 correspondence.  

The Board notes that the Veteran did not receive complete VCAA notice before the initial adjudication by the AOJ of his cervical spine disability claim in August 2007.  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO, as was done in the case of the heart claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Such was done in this case.  After all notices were sent to the Veteran, his cervical spine claim was readjudicated in the SSOC dated in September 2012.  

The duty to assist also has been fulfilled as VA and private medical records, and records from the Social Security Administration, relevant to these claims have been requested and obtained and the Veteran has been provided with VA examinations of his claims.  The record does contain a May 2012 memorandum of unavailability of records from the Marion, Illinois, VA Medical Center dated from March 8, 1972 to December 31, 1973.  The custodian at Marion had reported that no records of treatment were found and no archived records were found either.  If these records once existed, as suggested by the Veteran, then they are no longer available.  A remand of the cervical spine claim to have the RO again attempt to obtain these records at this point would also prove futile.  

Thus, the Board finds that the available evidence is sufficient for an adequate determination of the claims decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  



Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis and valvular heart disease, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The following diseases are associated with herbicide exposure for the purposes of the presumption: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 79 Fed. Reg. 20,308-20,313 (2014).  

In addition to the presumptive regulations, a claimant may establish service connection for diseases not listed as presumptive based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Degenerative joint disease or arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  Valvular heart disease is also a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) also applies in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  

Otherwise, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  


Residuals of a Neck Injury

The Veteran seeks service connection for residuals of a neck injury.  In his written submissions the Veteran contended that he injured his neck in service when he drove his jeep into the motor pool gate after finishing patrol while a military policeman at Cam Ranh Bay.  He stated that he was pinned by his neck and saved from choking by another soldier who took him to the infirmary.  He also contended that after discharge from service he went to a VA hospital in 1972 and 1973 seeking treatment for his neck, but he was told not to take up time that could be given to more needy veterans.  

The Veteran's DD Form 214 indicates that he was a policeman in service and served 11 months overseas.  It also shows service in the Republic of Vietnam with a military police company from January 1971 to December 1971.  

Service treatment records reveal no complaints of, or treatment for, any neck disorder.  His April 1970 pre-induction examination and his February 1972 discharge examination showed no abnormalities of the neck.  

Post-service, a May 1999 VA general medical examination showed no abnormalities of the neck.  

A December 1999 X-ray study of the cervical spine at VA showed degenerative disc disease at the C5-C6 level.  

According to a July 2005 VA medical record, the Veteran was seen for pain on the left side of his neck that began two to three weeks before.  It was also noted that he had neck problems since at least 1999.  

According to an October 2005 VA treatment record the Veteran had been having pain in his neck, but had not been taking his muscle relaxer.  

A lay statement submitted in October 2007 from R.A.W. indicated that R.A.W. was a friend of the Veteran who served with him in Cam Ranh Bay in Vietnam in 1971.  R.A.W. stated that he witnessed the Veteran's motor vehicle accident when the Veteran attempted to park a jeep in the motor pool after a new 4-inch metal pipe had been installed across the entrance to the motor pool.  There was no reflective tape or paint on the pipe and it was mounted higher than the headlight beams of a jeep.  The Veteran was driving at night and broke the windshield and roof assembly of the vehicle.  R.A.W. also stated that he transported the Veteran to the infirmary that night.  

The Veteran underwent a VA examination in January 2009.  The examiner reviewed the claims file and noted the buddy statement from R.A.W.  The Veteran told the examiner that a dull, steady, intermittent pain in the back of his neck had bothered him for 25 years, or since 1984.  On examination, alignment, symmetry, and curvatures were normal.  Range of motion measurements showed some limitation due to pain.  There was no ankylosis, tenderness, deformity, scoliosis, or kyphosis seen, but spasms were noted of the bilateral cervical paraspinal muscles.  Sensory, muscle strength, and motor examinations were normal.  A recent neck X-ray study was said to show spondylosis and stenosis.  Diagnosis was chronic neck strain with evidence of degenerative disc disease at several cervical levels, but no evidence of radiculopathy.  

The January 2009 VA examiner opined that the Veteran's current neck disorder was less likely as not caused by or a result of the plausible in-service traffic accident in 1971.  He explained that the clinical significance of degenerative disc disease was dubious in the absence of radiculopathy, service treatment records indicated no residual neck condition at discharge, and a pathophysiologic model for chronic development of cervical disc disease resulting from a motor vehicle accident was not found in the medical literature.  

Several lay statements were associated with the claims file in April 2009.  S.M., a personal friend from high school and later, stated that after the Veteran's return from Vietnam he could tell a considerable difference in the Veteran's mobility and agility due to injuries sustained in service.  The Veteran's younger brother, C.M., stated that the Veteran had totally changed when he returned home from service and did not want to wrestle as before as his back and neck were sore.  In a statement submitted at the same time, the Veteran recounted the jeep accident and stated that broken glass was removed from his neck and chin at the infirmary.  He also stated that he went to the Marion VA hospital in 1972 and 1973 because of stiffness in his neck and an inability to smell, but was told to go to the VA in St. Louis for follow-up.  He wrote that he stayed away from VA until 1999, but still his neck and back always bothered him.  

VA treatment records associated with the claims file show cervical spondylosis without myelopathy as a current medical condition.  

Based on a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current residuals of a neck injury were incurred as a result of any established event, injury, or disease during active service.  

Initially, the evidence shows that the Veteran has a currently diagnosed disability of chronic neck strain with cervical degenerative disc disease.  As noted above, the January 2009 VA examiner diagnosed chronic neck strain with cervical degenerative disc disease with no evidence of current radiculopathy.  

There is credible lay evidence of the Veteran's injury and treatment during the Vietnam War as the result of a motor vehicle accident at an American base in Vietnam.  However, there is no indication from the service treatment records that any resulting neck injury had not completely resolved before discharge from active duty.  Service treatment records also show no complaints, findings, or treatment for any injury or disease referable to the claimed current neck strain.  At his February 1972 discharge examination the Veteran was clinically evaluated and specifically found to have a normal cervical spine.  

The first treatment shown for cervical spine symptoms was in 1999, when the Veteran was seen for an X-ray study that showed cervical disc disease.  Therefore, medical records associated with the claims file do not show a diagnosis of degenerative disc disease until several decades after discharge from active service.  The initial reference to cervical disc disease was not until December 1999, or 27 years after service.  Such a lapse of time after service is an important factor for consideration in deciding a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The January 2009 VA examiner opined that the Veteran's current neck disorder was less likely than not related to service.  He explained that the clinical significance of degenerative disc disease was dubious in the absence of radiculopathy, service treatment records indicated no residual neck condition at discharge, and a pathophysiologic model for chronic development of cervical disc disease resulting from a motor vehicle accident was not found in the medical literature.  There are no competent and credible opinions to the contrary.  The Board notes that the January 2009 VA examiner specifically considered the Veteran's lay evidence of in-service injury and found such to be credible.  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current cervical spine disability was caused by or was a result of his period of active service.  The opinion of the January 2009 VA examiner is persuasive that the Veteran's current chronic neck strain and degenerative disc disease are not related to active duty because this examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  Generally, without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.  

Therefore, the preponderance of the evidence is against the claim and service connection is not warranted for residuals of a neck injury.  


Heart Disease

The Veteran seeks service connection for a heart condition as a result of his exposure to Agent Orange while in Vietnam.  He contends that his heart disorder is ischemic heart disease and that he is, therefore, entitled to presumptive service connection.  

Service treatment records do not reveal any complaints of, or treatment for, any heart disorder.  Both the April 1970 pre-induction examination and the February 1972 discharge examination revealed that the Veteran had no heart or vascular abnormalities.  

Post-service, a private chest X-ray study dated in September 1991 noted the Veteran's heart was at the upper limits of normal.  

According to November 1998 private medical records the Veteran noticed a gradual progression of exertional dyspnea and mild orthopnea.  He was hospitalized and diagnosed with cardiomegaly and pulmonary vascular congestion.  An echocardiogram showed cardiac enlargement and decreased left ventricle function.  The impression of his private cardiologist, Dr. R.D.M., was congestive heart failure secondary to cardiomyopathy.  He subsequently diagnosed idiopathic cardiomyopathy when cardiac catheterization showed cardiomyopathy.  

A February 1999 private medical record from Dr. R.D.M. noted the Veteran was temporarily and possibly permanently disabled due to idiopathic cardiomyopathy.  

The Veteran underwent a VA examination in May 1999 in connection with a nonservice-connected pension claim.  It was noted that he had a history of hypertension, congestive heart failure, and idiopathic cardiomyopathy beginning in November 1998 and that his private cardiologist had deemed him possibly disabled due to idiopathic cardiomyopathy and an ejection fraction of 15 percent.  The Veteran, a coal miner since 1980, had been unsuccessful at household chores and his private cardiologist would not permit him to go back to work.  It was also noted that his past medical history did not include coronary artery disease, a myocardial infarction, a cerebrovascular accident, or a transient ischemic attack.  

On examination, a slightly enlarged heart was noted as well as evidence of congestive heart failure.  It was noted that the cardiac catherization had revealed no coronary artery disease.  Diagnosis was congestive heart failure, idiopathic cardiomyopathy with ejection fraction of 15 percent, and hypertension.  

In a September 1999 rating decision, the Veteran was granted a nonservice-connected pension for idiopathic cardiomyopathy and hypertension.  

A December 1999 VA treatment record noted a six-month follow-up of the Veteran with an assessment including congestive heart failure secondary to congestive cardiomyopathy of unclear etiology.  

During a visit with a VA staff cardiologist in December 2000 the Veteran was diagnosed with congestive heart failure.  

VA treatment records associated with the claims file show cardiomyopathy and congestive heart failure as current medical conditions.  

Records from the Social Security Administration (SSA) indicated that the Veteran received disability benefits beginning November 1998 for chronic heart failure and cardiomyopathy.  

A February 2006 VA psychiatric record noted (incorrectly) that the Veteran once had coronary bypass surgery.  

A September 2006 VA medical record noted left ventricle dysfunction and that, according to his history, the Veteran likely had non ischemic cardiomyopathy and no active congestive heart failure.  

A September 2009 VA medical record noted an assessment of stable coronary artery disease by a VA physician's assistant during a follow-up visit and examination without explanation or reference to previous findings and history.  

A February 2010 VA medical record noted that the Veteran was told in 1998 at his cardiac catheterization that his coronary arteries were normal.  

The Veteran underwent a VA examination in November 2010.  Evidence of congestive heart failure was observed.  The diagnosis was idiopathic cardiomyopathy with a history of congestive heart failure which was less likely than not ischemic heart disease and, therefore, not secondary to service or herbicide exposure.  The VA examiner explained that there was no evidence of ischemic heart disease in the Veteran's history.  

According to an April 2012 signed statement by the Veteran, he had a diagnosis of coronary artery disease and congestive heart failure.  

According to the report of a May 2012 VA general examination, the Veteran had heart disease, but did not have ischemic heart disease.  

In June 2012, a VA advanced practice nurse filled out an ischemic heart disease disability benefits questionnaire.  She noted that the Veteran had been diagnosed with cardiomyopathy since 1998, did not have chronic congestive heart failure, and had no history of a myocardial infarction, coronary bypass surgery, a heart transplant, or a pacemaker.  

Based on the evidence of record, the Board finds that service connection for ischemic heart disease, claimed as congestive heart failure, to include as due to herbicide exposure, is not warranted in this case.  Initially, the Board notes that the Veteran has a current diagnosis of idiopathic cardiomyopathy with a history of congestive heart failure noted in his November 2010 VA examination.  These disorders are not considered ischemic heart disease and the Board's review of the record discloses no valid and persuasive evidence that the Veteran ever had ischemic heart disease, such as coronary artery disease or coronary bypass surgery.  The February 2006 and September 2009 VA medical records noted above were obviously drafted in error when mention was made of past coronary bypass surgery and stable coronary artery disease.  

As noted above, a veteran who served in Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, service department records show that the Veteran served in Vietnam from January 1971 to December 1971 as a military policeman.  Thus, he has been afforded the presumption of exposure to Agent Orange.  Therefore, the question before the Board is whether the Veteran's heart problems are related to his exposure to herbicides in Vietnam.  

Diseases associated with exposure to certain herbicide agents, listed above in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  As to the issue now on appeal, the Veteran has not been diagnosed with a disease or disorder listed under this regulation.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e).  As the Veteran's currently diagnosed idiopathic cardiomyopathy with a history of congestive heart failure has not been shown to have a positive association with exposure to herbicides, service connection as secondary to exposure to herbicide agents is not warranted on a presumptive basis.  Therefore, the presumption of exposure to herbicides does not apply in this case.  

The Veteran, however, may establish service connection secondary to exposure to herbicide agents with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, in this case the Veteran has not submitted any other evidence demonstrating that his heart condition is related to exposure to herbicide agents.  At no time have any of his treating physicians related his heart condition to exposure to herbicide agents.  Accordingly, service connection for a heart condition as due to herbicide exposure is not warranted.  The Board thus turns to the merits of the Veteran's claim for service connection.  

In this case, the record is absent evidence of in-service incurrence of heart disease, evidence of continuity of symptomatology, and medical evidence of a nexus between service and current heart disease.  

Post service medical evidence shows that the Veteran was first diagnosed with idiopathic cardiomyopathy in November 1998, more than 26 years after he was discharged from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Moreover, no medical professional has ever suggested that the Veteran's current heart disorder was related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  As noted above, the November 2010 VA examiner opined that there was no relationship between the Veteran's currently diagnosed idiopathic cardiomyopathy with a history of congestive heart failure and his period of active service.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson, 12 Vet. App. at 253.  

Therefore, neither direct nor presumptive service connection is warranted for the Veteran's claim for service connection for a heart disorder, to include as due to herbicide exposure.  


Conclusion: Service Connection Claims

In reviewing the Veteran's claims decided above, the Board has reviewed his written statements.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  In specific regard to his claims on appeal, his contentions that his neck condition was related to a motor vehicle accident in Vietnam and his heart disorder might be related to exposure to Agent Orange when he served in Vietnam, while credible, are not persuasive in view of the medical opinions of the January 2009 and November 2010 VA examiners and VA laws and regulations concerning herbicide exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  

The only competent medical opinions addressing a relationship between service and the current neck and heart disabilities are against the claims.  While the Board is sympathetic to the Veteran's claims, and while he is competent to describe what he experienced in service, any contentions by the Veteran that degenerative disc disease is related to his in-service injury and his heart disease is related to exposure to Agent Orange are not persuasive in view of the VA medical opinions and the passage of time between his discharge from service in 1972 and the filing of his neck claim in August 2005 and the filing of his heart claim in September 2010.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  As a lay person without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the assertions of the Veteran in this matter simply do not constitute persuasive evidence in support of his claims.  

Moreover, in cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In this case, the Veteran does not contend nor is there any evidence that the Veteran ever participated in combat and, therefore, the provisions of section 1154(b) are inapplicable.  

Given the absence of persuasive evidence in support of the Veteran's claims, for the Board to conclude that the Veteran has a neck disorder or a heart disorder that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board finds that the preponderance of the evidence is against his claims for service connection for residuals of a neck injury and for ischemic heart disease, claimed as congestive heart failure, to include as due to herbicide exposure.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against these claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for residuals of a neck injury, diagnosed as chronic neck strain with cervical degenerative disc disease, is denied.  

Service connection for ischemic heart disease, claimed as congestive heart failure, diagnosed as idiopathic cardiomyopathy with a history of congestive heart failure, to include as due to herbicide exposure, is denied.  


REMAND

Unfortunately, a remand is required for the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2013).  

Concerning the Veteran's claim for service connection for erectile dysfunction or sexual dysfunction, the Board notes that in a June 2010 statement he indicated his belief that this condition was a direct result of the medications he took for his PTSD.  The Board notes that the May 2012 VA examiner failed to address this secondary service connection theory, or even to provide an adequate medical opinion on whether erectile dysfunction was related to service.  Rather, the May 2012 VA examiner found there was no formal diagnosis of erectile dysfunction in the record so, rather than proffer a diagnosis, he claimed that an opinion on his part at this point would be speculation.  

The Board notes that during a December 1999 six-month follow-up at a VA facility erectile dysfunction was assessed with a notation that the Veteran blamed the condition on his heart condition.  Further, according to a July 2011 VA urology clinic consultation the Veteran was diagnosed with erectile dysfunction.  

In addition, the Board notes that the Veteran never received VCAA notice of the information and evidence needed to demonstrate that erectile dysfunction was caused or aggravated by his service-connected PTSD.  Therefore, on remand the RO/AMC should provide the Veteran with proper notice regarding his secondary service connection claim.  

Concerning the Veteran's requests for higher initial disability ratings for his PTSD and bilateral hearing loss, the Board notes that the Veteran's representative, in her February 2014 informal hearing presentation, noted that the Veteran was last examined for these conditions in May 2012 and June 2012 and that the Veteran contends both disorders have increased in severity since those examinations.  Moreover, the Board notes that the May 2012 VA audiological examination was conducted without the examiner's access to the claims file.  The fact that this VA examination was conducted without the examiner's access to the claims file renders it inadequate for rating purposes.  See, e.g., 38 C.F.R. § 4.1 ("It is . . . essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.").  See also Green, 1 Vet. App. at 124.  

It is appropriate that the most recent symptoms of the Veteran be evaluated.  VA will obtain a new medical examination where, as here, the last medical examination may be too remote in time to portray the current nature, extent, and severity of the disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  On remand, therefore, new VA examinations should be obtained to determine the current severity of the Veteran's service-connected PTSD and bilateral hearing loss disorders.  

As to the Veteran's TDIU claim, the Board notes that the issue of a TDIU is inextricably intertwined with the final adjudication of his pending service connection claim and the two claims requesting higher initial disability ratings.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran's paper and electronic claims files contain copies of VA treatment records through September 2012 from the Marion, Illinois, VA Medical Center and the Evansville, Indiana, outpatient clinic.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, on remand, the RO/AMC should associate with the claims file or with the Veteran's eFolder all outstanding, pertinent records of evaluation and/or treatment from the Marion VAMC or the outpatient clinic in Evansville, for the period from September 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran and his representative with appropriate notice, pursuant to the Veterans Claims Assistance Act of 2000 under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding the claim for service connection for erectile dysfunction or sexual dysfunction, to include as secondary to service-connected PTSD.  

2.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for the disorders remaining on appeal.  After the Veteran has signed any necessary releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Marion VAMC in Illinois or from the VA outpatient clinic in Evansville, Indiana, for the period from September 2012 to the present.  VA treatment records should be requested whether or not the Veteran responds to the request for additional information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  After completion of the development referred to above, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current erectile dysfunction disorder.  The claims file shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important information gleaned therefrom, in an examination report.  Based on examination of the Veteran and a thorough review of the record, the examiner should provide opinions as to the following:  

a)  Whether the Veteran has any currently diagnosed erectile dysfunction disorder and, if so, 

b)  Whether it is at least as likely as not (50 percent probability or higher) that any currently diagnosed erectile dysfunction is related to the Veteran's period of active service from August 1970 to March 1972; or, if not, whether it is at least as likely as not that any currently diagnosed erectile dysfunction was caused by PTSD (or the medications taken for such disorder); or, in the alternative, whether it is at least as likely as not that the Veteran's PTSD (or the medications taken for such disorder) aggravated (i.e., permanently worsened) any currently diagnosed erectile dysfunction.  If aggravation is found, the degree of aggravation must be specifically identified.  

c)  If the examiner finds that any erectile dysfunction disorder is related to service or to service-connected PTSD, then the examiner should comment on whether the erectile dysfunction disorder makes the Veteran unable to secure or follow substantially gainful employment.  

A rationale or explanation is requested for all medical opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After completion of the development referred to in paragraph 2, the RO/AMC also shall schedule the Veteran to undergo appropriate VA examinations to determine the severity of his PTSD and bilateral hearing loss disabilities.  The claims file shall be made available to and reviewed by each examiner.  The examiners shall note such review, and identify important information gleaned therefrom, in an examination report.  All indicated studies deemed necessary to evaluate these disabilities shall be performed, and all findings shall be reported in detail.  The examiners also should comment on whether the service-connected PTSD and bilateral hearing loss with tinnitus disabilities make the Veteran unable to secure or follow substantially gainful employment.  

A rationale or explanation is requested for all medical opinions.  If any examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  After ensuring that the above development is fully undertaken, the RO/AMC should readjudicate the Veteran's claims on appeal, including the claim for a TDIU.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


